Citation Nr: 1632458	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung condition, to include asbestosis.  

2.  Entitlement to service connection for a lung condition, to include asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his October 2012 VA Form 9, the Veteran requested a hearing at his local VA office.  In October 2013, he withdrew his hearing request, and his hearing was cancelled. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 

The issue of entitlement to service connection for a lung condition, to include asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1992 rating decision denied entitlement to service connection for a lung condition.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.  

2.  A May 2006 Board decision denied entitlement to service connection for asbestosis; the decision was not reconsidered or appealed to the United States Court of Appeals for Veterans Claims (Court).  

3.  Evidence received since the August 1992 rating decision and May 2006 Board decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lung condition and asbestosis.

CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied entitlement to service connection for a lung condition, and the May 2006 Board decision, which denied entitlement to service connection for asbestosis, are both final.  38 U.S.C.A. §§ 7105(c), 7266 (West 2014).

2.  Evidence received since the August 1992 rating decision and the May 2006 Board decision in connection with the Veteran's claim of entitlement to service connection for a lung condition and asbestosis, is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Turning to the record, an August 1992 rating decision denied entitlement to service connection for a lung condition.  The decision found that the Veteran's service records did not reveal a diagnosis of an acquired lung condition while in military service, his lungs were normal at the conclusion of service, and insufficient evidence existed that any lung condition was related to service.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.  Hence, the August 1992 decision is final.  

In an August 2002 rating decision, the Veteran was denied entitlement to service connection for asbestosis.  The Veteran filed a timely notice of disagreement and, after the issuance of a statement of the case, he appealed the decision to the Board.  In May 2006, the Board issued a decision denying entitlement to service connection for asbestosis.  The Board primarily relied on a July 2003 VA examination, which did not reveal a current diagnosis of asbestosis.  While the Veteran submitted a private medical opinion diagnosing asbestosis, the May 2006 Board decision found that the opinion was of little probative value because it was not based on a review of the claims file, it was not written by a respiratory specialist, and it failed to address the issue of etiology.  The May 2006 Board decision was not reconsidered or appealed to the Court and is, therefore, final.    

In January 2011, the Veteran filed a request to reopen his claim of entitlement to service connection for a lung condition.  His request was interpreted broadly to include a request to reopen his claim for entitlement to service connection for asbestosis.  In March 2012, the RO issued a decision denying his request to reopen both claims.  The Veteran submitted a timely notice of disagreement and, after the issuance of a statement of the case, he once again appealed to the Board.  The Veteran's claims have since been consolidated to include a claim of entitlement to service connection for any lung disorder, to include asbestosis.

The evidence since the August 1992 and May 2006 decisions include treatment records from the Clarksburg VAMC.  In an April 2011 pulmonary consult note, a VA pulmonologist reviewed a CT scan of the Veteran's chest and indicated a spot on his right lung may represent an infection, or, it might be cancerous.

The Veteran has also submitted private treatment records from United Hospital Center.  In a January 2015 report, a physician reviewed a CT scan and determined that bilateral lung nodules may represent a metastatic disease, although their small size limited the evaluation.  

This newly received evidence is not cumulative of the record at the time of the previous denials, and it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  In August 1992, the record did not contain competent evidence of a current lung disorder, whereas now the Veteran has submitted evidence of a current lung disorder, albeit with an uncertain diagnosis.  

Regarding asbestosis, at the time of the May 2006 decision, the record contained conflicting evidence regarding whether the Veteran had asbestosis.  While the July 2003 VA examiner acknowledged the Veteran statements that he was exposed to asbestos during service, he found no evidence of asbestosis.  As the Veteran may have been exposed to asbestos during service, and because he may now have lung cancer, the record raises a reasonable possibility of substantiating his claim.  As noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  

Based on the foregoing, the Board finds that the evidence received since the August 1992 rating decision and May 2006 Board decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lung condition and asbestosis.  Accordingly, his request to reopen his claim for entitlement to service connection for a lung disorder, to include asbestosis, is granted.  


ORDER

The claim for entitlement to service connection for a lung disorder, to include asbestosis, is reopened.


REMAND

As noted above, the Veteran has submitted new and material evidence suggesting he has a current lung disorder, possibly including lung cancer.  At this time, the record does not contain a clear diagnosis, and additional medical inquiry is required.

The most recent private medical report pertaining to treatment of the Veteran's lungs is dated January 2015, and the most recent VA medical treatment report is dated April 2011.  On remand, the Veteran should be informed of his right to submit additional private medical evidence, and the AOJ should request updated records from the Clarksburg VAMC pertaining to treatment of the Veteran's lungs. 

Once additional medical records are obtained, a VA examination should be scheduled to determine the nature and etiology of the Veteran's lung disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any lung disorder, to include asbestosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records pertaining to treatment of the Veteran's lungs dated after April 2011, including from Clarksburg VAMC. 

2.  After completion of the above, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any current lung disorder.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) any diagnosed lung disorder had its onset during, or is otherwise etiologically related to, the Veteran's active service, to include exposure to asbestos.  

The examiner must provide a complete rationale for any opinions expressed.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


